SILBERMAN, Judge.
Darryl Kaymore argues that his habitual violent felony offender sentence with a ten-year minimum mandatory is illegal under Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), which held chapter 99-188, Laws of Florida, unconstitutional. However, his claim is facially insufficient because he has failed to allege the date of his offenses or how he was affected by the amendments to the violent career criminal statute contained in chapter 99-188. See Pruitte v. State, 845 So.2d 314 (Fla. 2d DCA 2003); Glover v. State, 845 So.2d 258(Fla. 2d DCA 2003). Accordingly, we affirm without prejudice to any right Kay-more may have to file a facially sufficient rule 3.800(a) motion raising these claims.
Affirmed.
DAVIS and COVINGTON, JJ., Concur.